DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The amendment to the drawings, filed December 3, 2019, has been approved and entered.

Claim Objections
Claim 2 is objected to because in line 3, it is suggested that a --,--  (comma) be inserted after “catwalk. Appropriate correction is required.

Claim Rejections - 35 USC § 112
	All pending claims are considered to be definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0268316 (Vega ‘316).
With respect to claim 1, Vega ‘316 disclose a removable (via 152) fluid capturing system adapted for installation onto a support structure (20) located under a pump, said fluid capturing system comprising an elongated trough (130) adapted for insertion under the pump, said trough (130 - see Figure 13) having first (near 138) and second (near 133) ends; means (see Figures 14 and 15- via 137, 152, 110) to secure said trough (130) to the supporting structure (20); and wherein the system collects fluid seeping from the pump and directs the fluid to a catchment basin (via 145) located at a position proximate said second end (near 133) of the elongated trough (130).
With respect to the “oil rig” and “catwalk” in claim 1, it is noted that these elements are functionally recited, i.e., “adapted” in line 1, “for insertion” in line 3, etc., and thus need not be explicitly shown in the reference in order for the reference to meet the claim language. Rather, the reference need only be capable of being used in such a manner with such elements in order to meet the language. Thus, since the “removable fluid capturing system” of Vega ‘316, is placed under the horizontally pipes (32, as labeled in Figure 2 and see Figure 16), used in oil extraction (see paragraph [0003]), one of ordinary skill in the art could reasonably state that the trough of Vega ‘316 could be placed at a different location on the equipment used in the process of oil extraction, to capture fluid from the other elements leaking fluid, i.e., oil, such as a drill pipe used in the oil extraction process. 
With respect to claim 2, Vega ‘316 discloses the structure, as advanced above, considered to define a kit for a removable fluid capturing system adapted for installation onto a support structure,  said kit comprising the elongated trough (130), as advanced above, adapted for insertion under a pump, said trough having the first and second ends, as advanced above; the means to secure said 
Similarly to claim 1, and since claim 2 is claiming a “kit”, i.e., comprising a list of elements, Vega ‘316 need not show explicit use with the functionally recited elements in order to meet the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vega ‘316 in view of U.S. Patent Application Publication No. 2010/0163247 (Wright et al. ‘247).
Vega ‘316 is considered to disclose the structure, as advanced above, comprising the removable fluid capturing system adapted for installation onto a support structure (20) located under pipes (32), said fluid capturing system comprising the elongated trough (130) adapted for insertion under the pipes (32), said trough having the first and second ends; and the means, as advanced above, to secure said trough (130) to the structure (20).
providing the removable fluid capturing system to be adapted for installation onto a support structure located under an oil rig catwalk and for insertion under an aperture located on said catwalk, and (b) installing said system under the aperture located along the catwalk between the aperture and a wire pulling a skate, wherein the system collects fluid seeping from removed pipes through said aperture.
With respect to (a) and (b). Wright et al. ‘247 teach a catwalk (10), comprised of a frame having vertical support structures (unnumbered - see Figure 1 and paragraph [0088] - on the ground on which the catwalk rests) and the catwalk having an aperture (196 - see Figure 15) and a skate (22 - see Figure 18), where the pipes/tubulars are moved along the catwalk (see paragraph [0094]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the trough, of Vega ‘316, could be secured to the catwalk of Wright et al. ‘247, i.e., such as around the base of a vertical support structure of the frame, and thus under the aperture (196) where the pipes are moved, to collect the fluid/oil remaining on the pipes, thereby increasing protection to the ground from damage from the leaking fluid/oil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (a) U.S. Patent Application Publication No. 2012/0046115 is considered to show a suspended trough; (b) U.S. Patent Application Publication Nos. 2016/0178123 and 2017/0081008 is considered to show a suspended trough for catching oil; (c) U.S. Patent Nos. 4,577,713, 3,815,702, and 2,783,848 are considered to show suspended trays or pans for catching oil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center   for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




January 31, 2022